Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000449
                                                         02-MAR-2017
                                                         02:57 PM



                           SCWC-15-0000449


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                            CHRISTINA DOO,

                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-15-0000449; CASE NO. 1DTA-15-01061)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Christina Doo’s

application for writ of certiorari filed on January 19, 2017, is

hereby rejected.

          DATED:    Honolulu, Hawai'i, March 2, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson